Back to From 8-K Exhibit 10.1 CMS LOGO Date: October 28, 2009 To: Medicare Advantage and Section 1876 Cost Plan Organizations From: Teresa DeCaro, RN, M.S. Acting Director Medicare Drug and Health Plan Contract Administration Group Subject: 2010 Service Area Expansion & Contract Renewal[contract number] The Centers for Medicare & Medicaid Services (CMS) is pleased to inform you that we are renewing your contract and have approved your organization’s service area expansion application effective January 1, 2010, through December 31, 2010. This approval/renewal is issued based on our receipt of your 2010 benefit attestation, all applicable contract addenda, and our approval of your bid. CMS approves each benefit plan for a particular service area.
